UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7260



RONALD G. BAILEY-EL,

                                              Plaintiff - Appellant,

          versus


B.G. COMPTON; FEDERAL BUREAU OF PRISONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-806-7-SGW)


Submitted:   December 9, 2004          Decided:     December 15, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald G. Bailey-El, Appellant Pro Se. Thomas Linn Eckert,
Assistant United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ronald G. Bailey-El, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Bailey-El v. Compton, No. CA-03-806-7-SGW

(W.D. Va. filed June 17, 2004 & entered June 18, 2004).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -